DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16,18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 4667624 A).
Regarding claim 15: Smith teaches an animal control apparatus (Abstract), comprising: a belt (11) to be removably secured about a midsection of a user, the belt having an inside surface (inner 11) and an outside surface (outer 11), the inside surface configured to rest against the user; a first strap (31) attached to the belt at first pair of attachment locations (32 and A, annotated Fig. below) on the outside surface of the belt such that a portion of the first strap extends along a first portion of the outside surface of the belt between the first pair of attachment locations, the first pair of attachment locations being spaced apart to create a first loop (from 32 to A) between the first portion of the outside surface of the belt and the portion of the first strap; and a second strap (each section of strap can be considered a strap, therefore strap from A to B) attached to the belt at a second pair of attachment (A, B) locations on the outside surface of the belt such that a portion of the second strap extends along a second portion of the outside surface of the belt between the second pair of attachment locations, the second pair of attachment locations being spaced apart to create a second loop (loop from A to B) between the second portion of the outside surface of the belt and the portion of the second strap; wherein a distance between the first pair of attachment locations is more than one- quarter and less than one-half of the length of the belt (See annotated Fig. below); wherein the first loop is configured to receive a first linking device (37) connected to a lead of a first animal, the first linking device to slide along the portion of the first strap between the first pair of attachment locations and between the outside surface of the belt and the first strap (attachment of 37 to ring 33 would allow for sliding) according to a movement of the first animal parallel to the extension of the portion of the first strap; and wherein the first loop is further configured to apply a stationary force on the first linking device relative to the movement of the first animal perpendicular to the extension of the portion of the first strap along the first portion of the outside surface of the belt when the belt is removably secured about the midsection of the user (any movement by animal would be met with resistive stationary force). 

    PNG
    media_image1.png
    450
    474
    media_image1.png
    Greyscale


Regarding claim 16: Smith discloses the limitations of claim 15 as shown above.
Smith further discloses the distance between the second pair of attachment locations (A, B) is more than one-quarter and less than one-half of the length of the belt (See annotated Fig. above); the second loop is configured to receive a second linking device connected to a lead of a second animal (Col 3 lines 13-16, “As will be readily apparent, the plurality of rings 33 on the adult belt 11 allow for the attachment of several harnesses 10 and connecting straps 12 to a single adult companion”), the second linking device to slide along the portion of the second strap between the second pair of attachment locations and between the outside surface of the belt and the first strap according to the movement of the second animal parallel to the extension of the portion of the second strap; and the second loop is further configured to apply a stationary force on the second linking device relative to the movement of the second animal perpendicular to the extension of the portion of the second strap along the second portion of the outside surface of the belt when the belt is removably secured about the midsection of the user.
Regarding claim 18: Smith discloses the limitations of claim 15 as shown above.
Smith further discloses wherein the first pair of attachment locations and the second pair of attachment locations share a common attachment location at a single attachment point (share common attachment location at A, annotated Fig. above).
Regarding claim 19: Smith discloses a belt (11) to be removably secured about a midsection of a user, the belt having an inside surface (inner 11) and an outside surface (outer 11) , the inside surface configured to rest against the user; a strap (31) attached to the belt at a plurality of attachment (32, A, B) locations on the outside surface of the belt such that: a first portion of the strap extends along a first portion of the outside surface of the belt between a first pair of attachment locations (32, A) of the plurality of attachment locations, the first pair of attachment locations spaced apart to create a first loop between the first portion of the outside surface of the belt and the first portion of the strap; and a second portion of the strap extends along a second portion of the outside surface of the belt between a second pair of attachment locations (A,B) of the plurality of attachment locations, the second pair of attachment locations spaced apart to create a second loop between the second portion of the outside surface of the belt and the second portion of the strap; wherein the first loop is configured to receive a first linking device (37), the first linking device to slide along the first portion of the strap between the first pair of attachment locations and between the outside surface of the belt and the strap according to a movement of the first animal parallel to the extension of the first portion of the strap; and wherein the second loop is configured to receive a second linking device animal (Col 3 lines 13-16, “As will be readily apparent, the plurality of rings 33 on the adult belt 11 allow for the attachment of several harnesses 10 and connecting straps 12 to a single adult companion”), the second linking device to slide along the second portion of the strap between the second pair of attachment locations and between the outside surface of the belt and the strap according to a movement of the second animal parallel to the extension of the second portion of the strap.
Regarding claim 20: Smith discloses the limitations of claim 19 as shown above.
Smith further discloses wherein the first pair of attachment locations and the second pair of attachment locations share a common attachment location at a single attachment point (share common location at a single attachment point A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,6,9,11,13, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4667624 A) and further in view of LeMarbe (US 20200000212 A1).
Regarding claim 1: Smith discloses an animal control apparatus (Abstract. Examiner’s note: Humans are technically animals), comprising a belt (11) to be removably secured about a midsection of a user, the belt having an inside surface (inner 11) and an outside surface (outer 11), the inside surface configured to rest against the user and a strap (31) attached to the belt at first (32) and second attachment locations (A, annotated Fig. above) on the outside surface of the belt such that a first portion of the strap extends along a first portion of the outside surface of the belt between the first and second attachment locations (Fig. 2), the first attachment location being spaced apart from the second attachment location to create a first loop (from 32 to A, annotated Fig. above) between the first portion of the outside surface of the belt and the first portion of the strap (Fig. 2); wherein a distance between the first and second attachment locations is more than one- quarter and less than one-half of the length of the belt (Annotated Fig. above); wherein the first loop is configured to receive a first linking device (37) connected to a lead of a first animal, the first linking device to slide along the first portion of the strap between the first and second attachment locations and between the outside surface of the belt and the strap (attachment of 37 to ring 33 would allow for sliding) according to a movement of the first animal parallel to the extension of the first portion of the strap; further configured to apply a stationary force on the first linking device relative to the movement of the first animal perpendicular to the extension of the first portion of the strap along the first portion of the outside surface of the belt when the belt is removably secured about the midsection of the user (Any movement by the animal would result in a reactive stationary force).
Smith fails to teach wherein the belt comprises a first slot accessible at the outside surface of the belt and that passes through the outside surface of the belt.
However, LeMarbe teaches wherein the belt (130b,c,d) comprises a first slot (150a) accessible at the outside surface of the belt and that passes through the outside surface of the belt (Fig. 1a; para 27, “With each attachment site 130 including at least two attachment slots 150, 150a-b, an attachment portion 142 of the tactical attachment 140 may be woven into (i.e. enter) a first attachment slot 150, 150a and woven out (i.e. exit) of a second attachment slot 150, 150b (e.g., as shown by FIGS. 3A-3E).”); para 28, “In some examples, the attachment slot 150 is a cut (or slit) 200”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the belt as disclosed by Smith with the slots as taught by LeMarbe so as to provide a means of fastening mounts to the belt so that the user may carry an accessory on them. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Smith further teaches wherein the strap is further attached to the belt at third and fourth attachment locations (32” and B) on the outside surface of the belt such that a second portion of the strap extends along a second portion of the outside surface of the belt between the third and fourth attachment locations (Fig. 2), the third attachment location being spaced apart from the fourth attachment location to create a second loop between the second portion of the outside surface of the belt and the second portion of the strap (between 32” and B a second loop would result naturally due to ring 33); wherein the second loop is configured to receive a second linking device connected to a lead of a second animal (Col 3 lines 13-16, “As will be readily apparent, the plurality of rings 33 on the adult belt 11 allow for the attachment of several harnesses 10 and connecting straps 12 to a single adult companion”);, the second linking device to slide along the second portion of the strap between the third and fourth attachment locations and between the outside surface of the belt and the strap according to the movement of the second animal parallel to the extension of the second portion of the strap and wherein the second loop is further configured to apply a stationary force on the second linking device relative to the movement of the second animal perpendicular to the extension of the second portion of the strap along the second portion of the outside surface of the belt when the belt is removably secured about the midsection of the user (ring 33 will apply a reactionary stationary force when tugged upon).  
Regarding claim 6: the modified reference teaches the limitations of claim 2 as shown above.
Smith further teaches a third portion of the strap extends along a third portion of the outside surface of the belt between the second and third attachment locations (A & 32”, annotated Fig. above), the second attachment location being spaced apart from the third attachment location to create a third loop between the third portion of the outside surface of the belt and the third portion of the strap; and wherein the distance between the second and third attachment locations is less than one-half of the length of the belt (Annotated Fig. above).
Regarding claim 9 the modified reference teaches the limitations of claim 1 as shown above.
Smith further teaches wherein a width of the strap (31) is more than one-third of a width of the belt (11, Fig. 2).
Regarding claim 11: the modified reference teaches the limitations of claim 10 as shown above.
LeMarbe further teaches wherein the slot (150) is configured to receive a tactical mount (para 27, “With each attachment site 130 including at least two attachment slots 150, 150a-b, an attachment portion 142 of the tactical attachment 140 may be woven into (i.e. enter) a first attachment slot 150, 150a and woven out (i.e. exit) of a second attachment slot 150, 150b (e.g., as shown by FIGS. 3A-3E).”). 
Regarding claim 13: the modified reference teaches the limitations of claim 1 as shown above.
Modified Smith fails to teach wherein the strap is constructed of multiple layers.
However, Smith teaches wherein the strap is constructed of multiple layers (while strap 31 is not explicitly stated to have multiple layers; Col 2 lines 64-65, “The connecting strap 12 is also formed of a woven fabric strapping and includes double layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the belt strap as disclosed by modified Smith with the multiple layers as taught by connection strap 12 of Smith so as to increase the durability of the apparatus and decrease the likelihood of failure.
Regarding claim 21: the modified reference teaches the limitations of claim 1 as shown above.
LeMarbe further teaches wherein the belt further comprises a first plurality of slots accessible at the outside surface of the belt and that pass through the outside surface of the belt, the first plurality of slots comprising the first slots; and the first plurality of slots is arranged in a first row along a lengthwise dimension of the belt (Fig. 1a; para 27, “With each attachment site 130 including at least two attachment slots 150, 150a-b, an attachment portion 142 of the tactical attachment 140 may be woven into (i.e. enter) a first attachment slot 150, 150a and woven out (i.e. exit) of a second attachment slot 150, 150b (e.g., as shown by FIGS. 3A-3E).”); para 28, “In some examples, the attachment slot 150 is a cut (or slit) 200”).
Regarding claim 22: the modified reference teaches the limitations of claim 21 as shown above.
LeMarbe further teaches wherein the belt further comprises a second plurality of slots accessible at the outside surface of the belt and that pass through the outside surface of the belt; and the second plurality of slots is arranged in a second row along the lengthwise dimension of the belt such that the second plurality of slots is parallel to the first plurality of slots (Fig. 1a; para 27, “With each attachment site 130 including at least two attachment slots 150, 150a-b, an attachment portion 142 of the tactical attachment 140 may be woven into (i.e. enter) a first attachment slot 150, 150a and woven out (i.e. exit) of a second attachment slot 150, 150b (e.g., as shown by FIGS. 3A-3E).”); para 28, “In some examples, the attachment slot 150 is a cut (or slit) 200”).
Regarding claim 23: the modified reference teaches the limitations of claim 22 as shown above.
LeMarbe further teaches wherein each slot of the first plurality of slots is aligned with a corresponding slot of the second plurality of slots along a widthwise dimension of the belt (Fig. 1a; para 27, “With each attachment site 130 including at least two attachment slots 150, 150a-b, an attachment portion 142 of the tactical attachment 140 may be woven into (i.e. enter) a first attachment slot 150, 150a and woven out (i.e. exit) of a second attachment slot 150, 150b (e.g., as shown by FIGS. 3A-3E).”); para 28, “In some examples, the attachment slot 150 is a cut (or slit) 200”).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and LeMarbe as applied to claim 2 above and further in view of  Whitney (US 6932027 B1)
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Modified Smith fails to teach wherein the first portion of the strap and the second portion of the strap are each at least partially covered in a sleeving.
However, Whitney teaches wherein the first portion of the strap and the second portion of the strap are each at least partially covered in a sleeving. (Column 3 Lines 51-54 “Further attachment loops 40, 42, and 44 are included from alternative nylon webbing wherein a plastic sleeve can be placed over each loop to provide longevity to the nylon strap by operating as a protective sheathing.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap as disclosed by Smith with the sleeving as taught by Whitney so as to increase the durability of the strap and decrease the likelihood of failure.
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Whitney further teaches wherein the sleeving covering the first portion of the strap is removable. (Column 3 Lines 51-54 “Further attachment loops 40, 42, and 44 are included from alternative nylon webbing wherein a plastic sleeve can be placed over each loop to provide longevity to the nylon strap by operating as a protective sheathing.”)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, LeMarbe and Whitney as applied to claim 3 above and further in view of Watson (US 5915336 A). 
Regarding claim 5 the modified reference teaches the limitations of claim 3 as shown above.
Modified Smith fails to teach wherein the sleeving covering the first portion of the strap is plastic tubing.
However, Watson teaches wherein the sleeving covering the first portion of the strap is plastic tubing. (Column 2 Lines 16-17. “In the embodiment of FIGS. 2 and 3, the elastic webbing strap 20 is surrounded by a rigid, plastic tube 30.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sleeving as disclosed by modified Smith with the plastic tubing as taught by Watson so as to provide a durable material that is less likely to tear or break as compared to fabric, decreasing likelihood of failure. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and LeMarbe as applied to claim 1 above and further in view of Gerhart(US 20190344863 A1).
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Modified Smith fails to teach wherein the belt comprises a memory foam layer that is positioned against the midsection of the user when the belt is removably secured about the midsection of the user. 
However, Gerhart teaches wherein the belt (22, Fig. 7) comprises a memory foam layer (118, Fig. 16) that is positioned against the midsection of the user when the belt is removably secured about the midsection of the user (para 68, “One or more inner components 118 may surround the inner support on either side, such as s memory foam layer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the belt as disclosed by modified Smith with the memory foam layer as taught by Gerhart so as to provide a comfortable experience for the user as the belt is secured around the user’s waist. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, LeMarbe and Gerhart as applied to claim 7 above and further in view of Fredrickson (US 5232031 A)
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
Modified Smith teaches the memory foam layer (118 of Gerhart).
Modified Smith fails to teach a parallel venting feature.
However, Fredrickson teaches a parallel venting feature (122, 124, 126, 128, Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the memory foam loam as disclosed by modified Smith with the parallel venting feature as taught by Fredrickson so as to provide air into the user’s waist therefore creating a more comfortable experience for the user. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 15 above, and further in view of Whitney (US 6932027 B1).
Regarding claim 17: Smith discloses the limitations of claim 15 as shown above.
Smith fails to teach wherein at least part of the portion of the first strap is covered in sleeving.
However, Whitney teaches wherein at least part of the portion of the first strap is covered in sleeving (Column 3 Lines 51-54 “Further attachment loops 40, 42, and 44 are included from alternative nylon webbing wherein a plastic sleeve can be placed over each loop to provide longevity to the nylon strap by operating as a protective sheathing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the strap as disclosed by Smith with the sleeving as taught by Whitney so as to increase the durability of the strap and decrease the likelihood of failure.
Response to Arguments
Applicant’s arguments with respect to claims 1,15,19 have been considered but are moot because the new ground of rejection does not rely on the same combination of prior art as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of record may be applicable to the limitations of applicant including but not limited to: straps, memory foam, ventilation, belts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619